Citation Nr: 0912987	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-19 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The Veteran had over 20 years of active duty.  He retired 
from service in April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  The case has been advanced on the 
Board's docket. 

This appeal was previously before the Board in September 
2005, when it was remanded for additional procedural and 
evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that this 
matter must again be remanded for additional development and 
adjudication, even though such action will, regrettably, 
further delay a decision in this appeal.

The Veteran contends that he has PTSD as a result of 
experiences during his first two tours in Vietnam.  
Specifically, the Veteran asserts that during his first tour, 
while serving with the 24th Evacuation Hospital in Can Tho, 
his friend, "Captain [redacted]," was killed by a landmine, and 
that he witnessed wounded and dead soldiers be unloaded from 
helicopters.  The Veteran also asserts that during his second 
tour, while serving in Cambodia with the 27th Artillery, his 
base camp was frequently mortared and shelled.  

The Veteran's DA Form 20 reflects, in pertinent part, that he 
served at the 29th Evacuation Hospital in Vietnam between May 
1968 and May 1969, and with C Battery 6th Battalion, 27th 
Artillery between May 1970 and August 1970, and that he 
participated in the following campaigns: Vietnam 
Counteroffensive Phases IV, V, VI, and VII (June 1969, 
January 1970, and December 1971), TET 69 Counteroffensive 
(January 1970), Vietnam Summer-Fall 1969, Vietnam Winter-
Spring 1970, Sanctuary Counteroffensive (December 1971), and 
an unnamed campaign (December 1971).  Although the Veteran 
received various medals for service in Vietnam, he received 
none indicating he was engaged in combat, such as a Purple 
Heart or Combat Infantryman's Badge.  His MOS was cook.

The Board notes that the Veteran was diagnosed as having PTSD 
at a VA outpatient visit in December 2003.  In December 2008, 
a VA examiner determined that the Veteran did not have PTSD.  
However, as discussed below, neither of these opinions were 
based on sufficiently verified stressors.  

The record reflects that in February 2006, in accordance with 
the September 2005 Board remand, the AMC contacted the U.S. 
Army & Joint Services Records Research Center (JSRRC), 
formerly the U.S. Armed Services Center for United Records 
Research (CURR), in an attempt to verify the Veteran's 
stressor incidents.  Specifically, the AMC requested 
information reflecting that helicopters brought in wounded 
and dead while the Veteran was assigned to the "29th EVAC 
HOSP USARP AC" from May 1, 1968 to May 15, 1969, and attacks 
to the "CBTRY 6th BN 27th ARTY" in Cambodia from May 13, 1970 
to August 29, 1970.  Importantly, however, the AMC did not 
request information reflecting the reported death of 
"Captain [redacted]" in or near Can Tho between May 1968 and 
May 1969.  In this regard, the Board notes that the Veteran 
has not provided the full name or other identifying details 
of this individual, despite an October 2005 letter requesting 
he do so.  Further, although an April 2007 response from the 
JSRRC provided information for the period from 1968 to 1969, 
it did not address the reported frequent mortar and rocket 
attacks in Cambodia between May and August 1970.  On remand, 
these deficiencies should be corrected.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should again contact the JSRRC 
or other appropriate agency to obtain 
any available information, including 
any operational report-lesson(s) 
learned or similar record(s), 
documenting the reported death of a 
"Captain [redacted]" in or near Can Tho 
between May 1968 and May 1969, and 
attacks on the Headquarters Battery 
and/or C Battery, 6th Battalion, 27th 
Artillery in or near Cambodia between 
May 1970 and August 1970.  Any negative 
response should be associated with the 
claims file.  

2.	If and only if the development above 
verifies a stressor or stressors, 
schedule a new VA PTSD examination with 
a psychiatrist.  The examiner should 
review the claims file, including this 
remand, and answer the following 
questions: Does the Veteran meet the 
DSM-IV criteria for PTSD?  If so, can 
the PTSD be related to a verified 
stressor or stressors?

3.	Thereafter, the RO should again review 
the record.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



